 In the Matter of Kopi'ERS CobbANYandLOCAL 92, NATIONAL COUNCIL,OF GAS, COKE & CHEMICAL WORKERS OR' SUCCESSORSCase No. R-1116.Decided September N3, 1942Jurisdiction:coke mamifacturing and tar refining industryInvestigation and Certification of Representatives:existence of question: re-fusal to accord union recognition ; organization which did not indicate whetheror not it desired its name to appear upon ballot, placed on ballot with permis-sion to withdraw upon request, when a local affiliated therewith had bargainedwith Company under contract ; election necessary.Unit AppropriateforCollectiveBargaining:hourly production and mainte-nance employees, and,shift and maintenance foremen of the plant's salariedpay roll, and hourly research` employees, exclusive of unifoi med watchmen ;agreement as to.Mr. Frederick R. Livingston,for the Board.Lindabury, DepuedFaullcs,byMr. R. Paul Mitchell,of Newark,N. J., for the Company.Leider,Witt ct Cammer,byMr. Nathan Witt and Mr. Harold I.Cammer,of New Yorll City, for the Council.Messrs. Emil Schlesinger and Abraham Schlesinger,byMr. Abra-ham Schlesinger,of New York City, for District 50.Mr. H. G. Moorhead, Jr,,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by Local 92, National Council of Gas,Coke & ChemicalWorkers,or Successors,herein called the Council,alleging that a question affecting commerce had arisen concerning therepresentation of employees of Koppers Company,Kearny,NewJersey, herein called the Company,theNational Labor RelationsBoard provided for an appropriate hearing upon due notice beforeHoward Myers, Trial Examiner. Said hearing was held at Newark,New Jersey,on August 4, 1942.The Company,the Council, andDistrict 50, United Mine Workers of America,C. I. 0., herein calledDistrict 50, appeared.Counsel for District 50 moved that the' TrialExaminer grant a continuance of the hearing on the ground that, dueto fortuitous circumstances,District 50 had not had adequate time44 N. L. R. B., No. 64.348 KOPPERS COMPANY349to prepare for the proceeding.The motion was denied and the hearingwas closed after presentation of evidence by the Council and.theCompany.On August 6, 1942, District 50 filed a motion, dated August5, 1942, praying that the Board reopen the hearing and that it grantoral argument upon., the motion.On August 13, 1942, the Boardgranted oral argument upon the motion, notice thereof being servedupon the parties.Pursuant to notice, a hearing for the purpose of oral-arguihent was held on August 18, 1942, before the Board in' Washing-ton, D.'C.All the parties appeared,by counsel or, other representative,and were heard.On August 28, 1942, the Board issued an order reopening the recordand directing further hearing in the proceeding, hunting said orderby providing that the reopened hearing was to be held for the purposeof affording District 50 an opportunity to present evidence as to theappropriate unit, the representation showing of the labor organizationinvolved in the unit or units claimed to be appropriate, and other rele-vant and material matters.'Pursuant to notice duly served upon theparties, the hearing, upon reopening, was held on September 10, 1942,at Jersey City, New Jersey, before Samuel H. Jaffee, Trial Examiner.At this hearing, the Company, the'Council, and District 50 appeared,participated, and were afforded full opportunity to be heard, to ex-'amine and cross-examine witnesses, and to introduce evidence bearingupon-the issues.The Company and the Council, however, had restedtheir cases'at the hearing held on August 4; and District 50, upon beingasked if it was ready to proceed, took the position that it did not desireto participate further in the hearing.The Trial Examiners' rulingsmade at the hearings are free from prejudicial error and are herebyaffirmed.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THECOMPANYKoppers Company, Kearny, New Jersey, is a corporation engagedin the buisness of manufacturing coke and refining tar. 'At Orange,New Jersey, it operates a small plant employing from 7 to 10 persons,and at Kearny, New Jersey, a plant employing approxiriiately 640 per-'sons.A substantial amount of the raw 'Materials used by the Companyat these plants is shipped to the plants from points outside the State ofNew Jersey; a substantial amount of the 'products 'of -the plants isshipped from the'plants to points outside the State of Newv Jersey.'During the heaiing held for the pm pose of oral argument counsel for Distijet 50 pre-sented aigumonts winch, upon the authorityofMatte? of Atlas Pouter Company, ZaponDrvislconandLocal12083,National Councilof Gas,Coke <( Chemical Workers,43 N L R B757, the Board decided were not material to.the issues herein 350DECISIONSOF.NATIONAL'LABOR RELATIONS BOARDThe products of the plants are raw materials used in the manufactureof munitions and are essential for war production.The Companyoperates under the supervision of the United States Army Local Ord-nance Department with respect to defense, supervision of guards,examinations of employees, and other like matters.The Company 'stipulates, for the purpose of this proceeding, that it,is engaged in commerce within the meaning of the National Labor Re-lations Act.II. THE ORGANIZATIONSINVOLVED'Local 92, affiliated with National Council of Gas, Coke & ChemicalWTorkers, or-Successors, is a labor organization admitting to member-ship employees of the Company.2District 50, United Mine Workers of America, is a labor organizationaffiliated with the Congress of Industrial Organizations, admitting tomembership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn June 25, 1942, the president of the Council requested the Com-pany to recognize it as the bargaining agent of the employees, but theCompany refused on the ground that it had a contract in effect withDistrict 50, which claimed to represent the employees.This contractwas negotiated by the Company with the Gas and By-Products CokeWorkers Union, Local 12192, affiliated with District 50, United MineWorkers of America. It was entered into on July 30, 1941, for theterm of 1 year and was automatically renewable if notice of a desireto reopen the contract was not given by either party within 30 daysprior to the anniversary date.On June 18, 1942, District 50 gavenotice of its desire to reopen the contract for negotiation of altera-tions therein.A statement of the Regional Director for the Second Region intio-duced into evidence at the hearing indicates that the Council repre-sents a substantial number of employees in the unit herein foundappropriate.'2 The situation with respect to the Council'saffiliation with an organization of nationalscope is described in theAtlascase citedin footnote 1 q vWe therein and in the ciderreopeningthe recordhereinheld that thematter was immaterial to the issues of arepresentation proceeding.3 The Regional Directorchecked names signed on a petitioncirculated by the Councilagainstnames appearing on a company pay roll containing 617 names.The petitioncontained,without duplication,the namesof 568 employees by apparentlygenuine originalsignature(there were 44 duplications of signatureon thepetition) ;and all these namesappearedon the pay roll.The petitionwas in form as follows:We, theundersignedemployees of the Koppers Coke Company of Kearny, New Jersey,hereby resignasmembersof Local 12192, United Mine Workers of America, District 50and acceptmembershipin the' National Council of Gas, Coke and Chemical workers toact forus as our collectivebargainingagency withinthe meaningof the National'LaborRelations Act. KOPPERSCOMPANY351We find that a question affecting commerce has arisen concerningthe representation of employees of the Company within themeaningof Section'9 (a) and Section 2'(6) and (7) of the Act.IV.THE APPROPRIATE UNITWe find, pursuant to agreement between the Council and the Com-,pany, that the unit covered by the contract between the Company,and the Gas and By-Products Coke Workers Union Local 12192,affiliatedwith District 50,,_United +Mme Workers of America; to wit,all hourly production and maintenance employees, and shift and main-,tenance foremen of the plant's salaried pay roll, -and also hourly re-search employees of those departments which are' under the directsupervision of the superintendent of manufacture at the Kearny, NewJersey, and Orange, New Jersey, plants, but excluding uniformedwatchmen, constitutes a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9 (b) of the Act. ,V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-,ployees in the appropriate' unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection.4DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tion Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it ishereby 'DIRECTED that; as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Koppers Com-pany, Kearny, New Jersey, an election by secret ballot shall be con-ducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Second Region, acting in this matter asagent for the National Labor Relations Board and subject to Article4 At the hearing District 50 was unable to answer the question whether or not it desiredto have its name appear upon the ballotAs is above stated, a local affiliated Guth Disti i 't50 has been bargaining with the Company under contract, and we shall direct that thename of District 50 be placed upon the ballot.But if District 50,'rwithin 5 days, subsequent;,to the issue of this Decision and Direction shall notify the Regional Director that it doesnot desne to have its name appear upon the ballot, its name dill be omitted theiefiom 352DECISIONSOF NATIONALLABOR RELATIONS BOARDIII, Section 9, of said Rules and Regulations, among the employees inthe unit found appropriate in Section IV, above, who were employedby the Company during the pay-roll period immediately preceding thedate of this Direction, including any such employees who did notwork during said pay-roll period because they were ill or on vacationor in the -active military service or training of the United States,or temporarily laid off, but excluding any employees who have sincequit or been discharged for cause, to determine whether they desireto be represented by Local 92, National Council of 'Gas, Coke & ChemicalWorkers or Successors, or by District 50, United Mine Workers,of America, C. I. 0., for the purposes of cgllective bargaining—-or by:neither: In the Matter of KOPPERS COMPANYandLOCAL 92, NATIONALCOUNCILOF GAS, COKE & CHEMICAL WORKEIIS OR SUCCESSORSCase No..R-4116AMENDMENT TO DIRECTION OF ELECTIONOctober 5, 1942On September 23, 1942, the National Labor Relations Board issuedaDecision and Direction of Election in the above-entitled proceed-ing,i directing that an election by secret ballot be conducted withinthirty (30) days of the date thereof among specified employees ofKoppers Company, herein called the Company, at its Kearny, NewJersey, and Orange, New Jersey, plants.The Regional Director for the Second Region has advised us thaton September 28, 1942, District 50, United Mine Workers of America,C. I. 0., notified him, by a letter dated September 26, 1942, that it didnot desire to have its name appear upon the ballot In said electlon.2We shall amend said Direction accordingly.The Direction of Elec-tion issued in this proceeding on September 23, 1942, is Herebyamended by striking therefrom the words : "to determine whetherthey desire to be represented by Local 92, National Council of Gas,-Coke & Chemical Workers or Successors, or by District 50, UnitedMine Workers of America, C. I. 0., for the purposes of collectivebargaining, or by neither" and by substituting in the, place thereofthe words: "to determine whether or not they desire to be representedby Local 92, National Council of Gas, Coke & Chemical Workers orSuccessors, for the purposes of collective bargaining."MR. ' Wm.- M. LEISEiisoN took no part in 'the consideration of theabove amendment to Direction of Election.144 N I, R 13, No 348.2 In the above-mentioned Decision we stated,"but if District 50,- within 5 days subse-quent to the issue of this Decision and Direction,shall notify the Regional Director' thatitdoes notdesire to haveitsname appear upon the ballot,its -name will be omittedtherefrom."1144 N.L. It. B. 348.487498-42-vol. 44--23353 In the Matter of KorrrRSCoNIP_1NYandLoc_1L92,NATIONALCouNcir.OFGAS,COKE & CHEMICALWORKERSORSUCCESSORS-CaseNo.R-4116 'CERTIFICATION OF REPRESENTATIVESOctober 1i, 194`2On September 23, 1942, the National Labor Relations Board issueda Decision and Direction of Election1and on October 5, 1942, anAmendment to Direction of.Election 2 in the above-entitled proceed-ings.Pursuant to the Dircctloii of Election and Amendment, anelection by secret ballot was conducted on October 5, 1942, under thedirection and supervision of the Regional Director for the SecondRegion (New York, New York). On October 8, 1942, the RegionalDirector, acting pursuant to Article III, Section 9, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,issued and duly served upon the parties an Election Report on theballot.No objections to the conduct of the ballot or the ElectionReport were filed by any of the parties.As to the balloting and its results, the Regional Director reportedas follows :-Total on eligibility list-_---------------------------626Total ballots cast----------------------------------------567-Total ballots challenged---------------------------------- NoneTotal blank ballots--------------------------------------- NoneTotal void ballots----------------------------------------1Total valid votes counted---------------------------------566Votes cast for Local 92, National Council of Gas, CokeChemicalWorkers (Now known as United Gas, Coke &ChemicalWorkers of, America) -------------------------5159,Votes cast against aforementioned union------------------7By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor-Rela-tions Act, and pursuant to Article III, Sections 8 and 9, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,IT IS HEREBY CERTIFIED that Local 92, National Council of Gas, Coke &Chemical Workers or Successors, has been designated and selected by a144 N. L. R B 348.244 N. L R. B 353.44 N. L. R. B., No. 64b.354 KOPPERS COMPANY355majority of all hourly production and maintenance employees, andshift and Maintenance foremen of the plant's salaried pay roll, and alsohourly research employees of those departments which are under thedirect supervision of the superintendent of manufacture at the Kearny,New Jersey, and Orange, New Jersey, plants of the Koppers Company,excluding uniformed watchmen, as their representative for the pur-poses of collective bargaining, and that, pursuant to Section 9 (a)of the Act, L;acal 92, Natio..dl Council of Gas, Coke &- Chemical Work-ers or Successors, is'the exclusive representative of all such employeesfor the purposes of collective bargaining with respect to rates of pay,wages, hours of employment, and other conditions of employment.